DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kontiola (U.S. Pub. 20050137474) (previously cited) in view of Kontiola (U.S. Pat. No. 6093147) (hereinafter Kontiola II).
Regarding claim 1, Kontiola discloses an apparatus for measuring intraocular pressure, comprising: a tubular probe base ([0019] and fig. 3; the entire structure minus elements 31 and 32 is the tubular base) having a front end configured to be oriented towards a surface of an eye, and a rear end (fig. 3; the front end is the left half of the figure and the rear end is the right half), a probe ([0019] and fig. 3 elements 31 and 32; probe) having a front end contactable with the surface of the eye ([0025] the probe impacts the eye) to derive an intraocular pressure in the eye (Abstract; for measuring intraocular pressure)  from variations in a velocity of the probe (paragraph 0025 discloses wherein the movements are the velocity and depend on the intraocular pressure), the probe being inside the tubular probe base (paragraph 0019 and fig. 3 disclose wherein elements 31 and 32 are inside the rest of the elements), and the probe being partly of magnetic material (paragraph 0023 discloses wherein the probe has a magnetic shaft), an induction coil (coil 101) for giving the probe a specific velocity (claim 9 discloses wherein a coil gives the probe a specific velocity and paragraphs 0023 and 0025 disclose wherein the coil 101 induces or causes the movement), a magnetic circuit (measuring coil 102) for holding the probe inside the tubular probe base (paragraph 0027 discloses wherein the measuring coil 102 holds the probe stationary by magnetic force so is part of a magnetic circuit), and a magnetic coil for releasing the probe for a velocity (paragraphs 0028-0029 disclose wherein a voltage fed to coils 101 and 102 causes the probe to start moving).
While Kontiola discloses: the magnetic circuit being at a rear end of the apparatus (fig. 3; element 102 resides rearward of at least a portion of the right half);
Kontiola fails to disclose:
Wherein the magnetic circuit is located rearward of the probe base and is configured to hold the probe inside the tubular probe absent power being delivered to the apparatus.
However, in the same field of intraocular pressure measuring devices, Kontiola II discloses:
Wherein the magnetic circuit (counter piece 10) is located rearward of the probe base and is configured to hold the probe inside the tubular probe absent power being delivered to the apparatus (figure 1 shows wherein the counter piece 10 is located rearward of the probe 11/12 and column 2, lines 62-67, column 3, lines 1-15 disclose wherein the non-permanently magnetized counter piece 10 initially holds the probe in a locked position until current is passed to the coils which creates a repelling force in the magnets and releases the probe from the locked position). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola to incorporate wherein the magnetic circuit is located rearward of the probe base and is configured to hold the probe inside the tubular probe absent power being delivered to the apparatus, as taught by Kontiola II, as a means for invoking a standard discharge or release and catch of the probe in order to allow for more precise intraocular pressure measurement. 

wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base). 
Regarding claim 3, Kontiola in view of Kontiola II discloses the apparatus of claim 1, Kontiola further discloses:
an apparatus wherein the magnetic coil is located at the rear end of the probe base (fig. 3; magnetic coil 102 is located at the rear end of the probe base), the apparatus further comprising a frame pipe, the probe base being disposed within the frame pipe, the magnetic circuit being fixed relative to the frame pipe (fig. 3; the outermost wall of the device is the frame pipe and inside are the probe and the fixed magnetic circuit).
Regarding claim 4, Kontiola in view of Kontiola II discloses the apparatus of claim 1, Kontiola further discloses:
discloses an apparatus wherein the magnetic circuit and the magnetic coil are integrated (Wilfred fig. 3; the magnet 10 is integrated with the coils 11), whereby the magnetic coil is wound around the magnetic circuit (Wilfred fig. 3; the figure shows magnetic transducer coils wrapped around the magnet).
Regarding claim 5, Kontiola in view of Kontiola II discloses the apparatus of claim 1, Kontiola further discloses:
an apparatus wherein the induction coil is configured to operate, when power is switched on in the apparatus, as a retainer for holding the probe in place ([0027] when the power is switched on the measuring coil holds the probe).

an apparatus wherein the apparatus is configured to correct measurement results in proportion to how much kinetic energy is lost or gained in an impact and rebound of the probe ([0025] the rebound movements are the kinetic energy which depend on the intraocular pressure and are recorded and processed to produce a result).  
Regarding claim 7, Kontiola in view of Kontiola II discloses the apparatus of claim 1, Kontiola further discloses:
an apparatus wherein the magnetic circuit consists of a permanent magnet (Wilfred fig. 3 element 10; magnet).
Regarding claim 8, Kontiola in view of Kontiola II discloses the apparatus of claim 1, yet Kontiola does not disclose:
an apparatus wherein the magnetic circuit is aligned with the probe and the probe base along a longitudinal axis defined centrally through each of the magnetic circuit, the probe, and the probe base.
However, in the same field of intraocular pressure measuring devices, Kontiola II discloses:
an apparatus wherein the magnetic circuit is aligned with the probe and the probe base along a longitudinal axis defined centrally through each of the magnetic circuit, the probe, and the probe base (figure 1 shows wherein the counter piece 10 (magnetic circuit) is aligned with and along a longitudinal axis through the probe 11/12 and the base of the probe 11/12). 

Regarding claim 10, Kontiola in view of Kontiola II discloses the apparatus of claim 1, yet Kontiola does not disclose:
wherein the magnetic coil, upon receiving a current, is configured to cancel an effect of a magnetic field of the magnetic circuit to allow for movement of the probe.
However, in the same field of intraocular pressure measuring devices, Kontiola II discloses:
wherein the magnetic coil, upon receiving a current, is configured to cancel an effect of a magnetic field of the magnetic circuit to allow for movement of the probe (column 2, lines 62-67, column 3, lines 1-15 disclose wherein the non-permanently magnetized counter piece 10 initially holds the probe in a locked position until current is passed to the coils which creates a repelling force in the magnets and releases the probe from the locked position). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola to incorporate an apparatus wherein the magnetic circuit is aligned with the probe and the probe base along a longitudinal axis defined centrally through each of the magnetic circuit, the probe, and the probe base, as taught by Kontiola II, as a means for invoking a standard discharge or release and catch of the probe in order to allow for more precise intraocular pressure measurement. 

In an alternative interpretation, Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kontiola in view of Kontiola II.
Regarding claim 1, Kontiola discloses an apparatus for measuring intraocular pressure, comprising: a tubular probe base (paragraph 0019 and fig. 3 disclose wherein the entire structure minus elements 31 and 32 is the tubular base) having a front end configured to be oriented towards a surface of an eye, and a rear end (figure 3 shows wherein the front end is the left half of the figure and the rear end is the right half), a probe (paragraph 0019 and fig. 3 disclose elements 31 and 32 as a probe) having a front end contactable with the surface of the eye (paragraph 0025 discloses wherein the probe impacts the eye) to derive an intraocular pressure in the eye (Abstract discloses wherein the device is for measuring intraocular pressure)  from variations in a velocity of the probe (paragraph 0025 discloses wherein the movements are the velocity and depend on the intraocular pressure), the probe being inside the tubular probe base (paragraph 0019 and fig. 3 disclose wherein elements 31 and 32 are inside the rest of the elements), and the probe being partly of magnetic material (paragraph 0023 discloses wherein the probe has a magnetic shaft), an induction coil (coil 101) for giving the probe a specific velocity (claim 9 discloses wherein a coil gives the probe a specific velocity and paragraphs 0023 and 0025 disclose wherein the coil 101 induces or causes the movement), and a magnetic coil for releasing the probe for a velocity measurement (paragraphs 0028-0029 disclose wherein a voltage fed to coils 101 and 102 causes the probe to start moving).
Kontiola fails to disclose:

However, in the same field of intraocular pressure measuring devices, Kontiola II discloses:
a magnetic circuit (counter piece 10) for holding the probe inside the tubular probe base and wherein the magnetic circuit is located rearward of the probe base and is configured to hold the probe inside the tubular probe absent power being delivered to the apparatus (figure 1 shows wherein the counter piece 10 is located rearward of the probe 11/12 and column 2, lines 62-67, column 3, lines 1-15 disclose wherein the non-permanently magnetized counter piece 10 initially holds the probe in a locked position until current is passed to the coils which creates a repelling force in the magnets and releases the probe from the locked position). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kontiola to incorporate a magnetic circuit for holding the probe inside the tubular probe base and wherein the magnetic circuit is located rearward of the probe base and is configured to hold the probe inside the tubular probe absent power being delivered to the apparatus, as taught by Kontiola II, as a means for invoking a standard discharge or release and catch of the probe in order to allow for more precise intraocular pressure measurement.
Regarding claim 9, Kontiola in view of Kontiola II discloses the apparatus of claim 1, Kontiola further discloses:
a measuring coil (coil 102) positioned rearward of the induction coil (coil 101) (figure 3 and paragraph 0019 disclose wherein the frontmost coil 101 provides the probe with the necessary velocity and is located forward to the rearmost coil 102 which provides the measurement functions), wherein the induction coil is configured to induce a voltage in the measuring coil (paragraph 0028 discloses wherein the voltage fed to coil 101 (induction coil) induces the measurement coil 102 to begin measurement).
Yet Kontiola does not disclose:
wherein the measuring coil is positioned in front of the magnetic circuit.
However, in the same field of intraocular pressure measuring devices, Kontiola II discloses:
wherein the measuring coil is positioned in front of the magnetic circuit (Figure 1 and column 2, lines 40-53 disclose wherein the coil 2 in connection with the measurement component 7 is located in front of the counter piece 10 (magnetic circuit)).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the measuring coil is positioned in front of the magnetic circuit, as taught by Kontiola II, in order to allow the device to locked in at the rearmost section so as facilitate the release and catch of the probe in order to allow for more precise intraocular pressure measurement.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kontiola in view of Kontiola II, as applied to claim 3, and further in view of Kontiola (U.S. Pub. No. 2008/0103381) (hereinafter Kontiola III).
Regarding claim 11, Kontiola in view of Kontiola II discloses the apparatus of claim 3, yet Kontiola does not disclose:
	wherein the magnetic coil is wrapped around the frame pipe.

	wherein the magnetic coil is wrapped around the frame pipe (Figure 3 shows wherein the coil 60 is wrapped around the rearmost end of the pipe portion 105 (frame pipe) and paragraph 0047-0048 disclose wherein the coil 60 is magnetized).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the magnetic coil is wrapped around the frame pipe, as taught by Kontiola III, in order to allow for the controlled induction of movement at certain parts along the body of the pipe/frame portion.
Response to Amendment
Applicant amended claims 1 and 8 in the response filed 11/29/2021.
Applicant added claims 9-11 in the response filed 11/29/2021.
Response to Arguments
The Applicant's arguments with respect to claims 1-11 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 11/29/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792